Case 1:21-cr-00218-AT Document14 Filed

 

 

 

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT DOC #:
SOUTHERN DISTRICT OF NEW YORK DATE FILED: 4/22/2021
X Ws
UNITED STATES OF AMERICA PRESENT AT CRIMINAL

PROCEEDING
-\-

Leonardo Andujar Mendez 21 Cr. 218 (AT)

Defendant.

 

Defendant Leonardo Andujar Mendez hereby voluntarily consents to
participate in the following proceeding via teleconferencing:

Initial Appearance/Appointment of Counsel

Arraignment (If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

Preliminary Hearing on Felony Complaint

Bail/Revocation/Detention Hearing

X Status and/or Scheduling Conference

Misdemeanor Plea/Trial/Sentence

Defendant’s Signature Defense Counsel’s Signature

 

 

(Judge may obtain verbal consent on
Record and Sign for Defendant)

Leonardo Andujar Mendez Marisa K. Cabrera
Print Defendant’s Name Print Defense Counsel’s Name

 

 

This proceeding was conducted by reliable teleconferencing technology.

4/22/2021 O}-
Date
ANALISA TORRES
United States District Judge

 
